DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 07/22/2020.
Claims 1, 15 and 29 have been amended.
Claims 20-28 and 30-32 have been canceled.
No claims have been added.
Claims 1-19 and 29 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-10, 13-14, 15-16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20150220916), in view of WINKELMAN et al. (US 20150127493), further in view of ENRIQUEZ et al. (US 20160125458), and HABBABA et al. (US 20190311327).
Regarding claims 1, 15, and 29, Prakash discloses:
           a non-transitory computer-readable medium storing computer-readable instructions that, when executed, cause a processor of a merchant server to perform steps for performing a transaction between a merchant and a motor vehicle of a customer, the motor vehicle located within the vicinity of the merchant and including a vehicle electronic system (See at least Abstract, paragraph [0051], [0053]-[0054] of Prakash),
          an electronic system for performing a transaction between a merchant and a motor vehicle of a customer, the motor vehicle located within the vicinity of the merchant and including a vehicle electronic system (See at least paragraph [0012] of Prakash), the electronic system including a merchant server comprising: 
         a processor (See at least paragraph [0051] of Prakash); and 
         a memory configured to store computer-readable instructions (See at least paragraph [0053] of Prakash), wherein when the instructions are executed, the processor performs steps comprising:  
         obtaining details of a payment instrument of the customer (By disclosing, “the computing device 105 may provide or transmit payment information to the payment processing entity 125 over the contactless communication link 135. … the payment information may include a name, an account number, a credit card number, a billing address, an expiration date, a credit card security code, a card verification number, a credit card type, an account type, a username and ; and 
           performing a payment process for the selected one or more products and services with the payment instrument details (By disclosing, a user may be able to select a good or service for purchase, and the purchase information may be sent to the merchant or vendor to process the transaction”; “[t]he payment processing entity 125 may communicate with one or more entities to process the transaction using the payment information” (See at least paragraph [0039] and [0044] of Prakash)).       
          Prakash does not expressly disclose:
          a beacon device programmed to:
                    repeatedly broadcast a beacon data signal that is wirelessly detectable within the vicinity of the merchant; and
                    receive, via a wireless communication protocol from the vehicle electronic system in response to detection by the motor vehicle of the beacon data signal, identification data of the motor vehicle, the identification data comprising a MAC address of the vehicle electronic system;
          a processor in communication with the beacon device, a network connectivity device, the processor performs steps comprising:
          receiving, from the beacon device, the identification data of the motor vehicle, including the MAC address of the vehicle electronic system;
communicating, to the MAC address of the vehicle electronic system via the Internet using the network connectivity device, details of at least one of one or more products and services provided by the merchant thereby causing to be displayed on a user interface of the motor vehicle, prior to receiving a purchase selection from the customer from among the one or more products and services, the at least one of the one or more products and services; and
           receiving, via the Internet using the network connectivity device in response to causing the display on the user interface, the MAC address and the purchase selection from among the at least one of the one or more products and services caused to be displayed, wherein the received purchase selection is identified as from the motor vehicle based on the MAC address.
           However, Winkelman teaches:
           communicating, to the identification of the vehicle electronic system via the Internet using the network connectivity device, details of at least one of one or more products and services provided by the merchant by causing to be displayed on a user interface of the motor vehicle, prior to receiving a purchase selection from the customer from among the one or more products and services, the at least one of the one or more products and services (By disclosing, “Disclosed embodiments provide a solution to the above-described technical problems by providing an in-vehicle mechanism for identifying a merchant in proximity to the vehicle, presenting a menu of items/services available for purchase from the merchant, obtaining a user’s selections of items/services to ; and
          receiving, via the Internet using the network connectivity device, in response to causing the display on the user interface, the identification data of the vehicle and the purchase selection from among the at least one of the one or more products and services caused to be displayed, wherein the received purchase selection is identified as from the motor vehicle based on the identification data of the vehicle (See at least paragraph [0034], [0022], [0031], [0041], [0035] and Fig. 2A-2B of Winkelman).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining and sending the product to purchase from the user to the merchant without a selectable menu presented to the user as disclosed by Prakash to include techniques of communicating, to the identification of the vehicle electronic system via the Internet using the network connectivity device, details of at least one of one or more products and services provided by the merchant by causing to be displayed on a user interface of the motor vehicle, prior to receiving a purchase selection from the customer from among the one or more products and services, the at least one of the one or more products and services, and receiving, via the Internet using the network connectivity device, in response to causing the display on the user interface, the purchase selection from among the at least one of the one or more products and services caused to be displayed, wherein the received purchase selection is identified as from the motor vehicle based on the identifier of the vehicle as disclosed by Winkelman.  Doing so would results in an improved invention because this allows the user to review the menu and makes selections in the vehicle, thus improving the overall convenience of the claimed invention.
          ENRIQUEZ teaches:
          a beacon device programmed to:
                    repeatedly broadcast a beacon data signal that is wirelessly detectable within the vicinity of the merchant (By disclosing, “a merchant POS terminal having a POS beacon 236 broadcasts signals such that the vehicle 232 and/or mobile device 230 receives merchant information” (See at least paragraph [0074] and [0086] of ENRIQUEZ)); and
                    receive, via a wireless communication protocol from the vehicle electronic system in response to detection by the motor vehicle of the beacon data signal, identification data of the motor vehicle (By disclosing, “the mobile application may monitor for messages sent from beacons or other merchant POS terminals that communicate information about the merchant”; “when a user pulls vehicle 232 into a parking spot, the vehicle-based application may detect a beacon 236 and thus trigger the vehicle-based application to alert the merchant that the user has arrived”; and “the vehicle-based application may retrieve vehicle specific data for communication to the merchant's POS terminal such as, ;
           a processor in communication with the beacon device (See at least paragraph [0091] of ENRIQUEZ), the processor performs steps comprising:
           receiving, from the beacon device, the identification data of the motor vehicle (By disclosing, “At the grocer's parking lot, a parking beacon 236 or other receiving terminal may receive the user's vehicle specific data and inform the merchant POS not only to complete the transaction but also alert the POS register staff that the user's purchased items are ready to be delivered to the specific parking space where the user has just parked”; and “the vehicle-based application may retrieve vehicle specific data for communication to the merchant's POS terminal such as, for example, a make, model, and color of the vehicle” (See at least paragraph [0080] and [0086] of ENRIQUEZ)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of performing a transaction between a vehicle and a merchant with a proximity sensor as disclosed by Prakash to include a beacon device programmed to: repeatedly broadcast a beacon data signal that is wirelessly detectable within the vicinity of the merchant; receive, via a wireless communication protocol from the vehicle electronic system in response to detection by the motor vehicle of the beacon data signal, identification data of the motor vehicle; and a processor in communication with the beacon device to receive, from the beacon device, the identification data of the motor vehicle as disclosed by ENRIQUEZ. Doing so would results in an improved invention because this would allow the user easily discovers the merchant anytime in a day and allow the merchant being notified when the user has arrived and the merchant can identify the user’s vehicle according to the identification data of the vehicle and bring out the order to the user’s vehicle, thus improving the convenience of the claimed invention.
          And HABBABA teaches:
         the identification data comprising a MAC address of the vehicle electronic system (By disclosing, “The vehicle information may include a wireless identifier corresponding to the receiving vehicle 104, such as an IP address, a telephone number, a tire pressure transmitter identifier, RFID tag information, a media access control (MAC) address of a radio, or other information corresponding to a communication system of the receiving vehicle 104” (See at least paragraph [0034] of HABBABA)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using a model, make, year, color, VIN, etc. of the vehicle as the identification data of a vehicle to include techniques of using a MAC address of the vehicle electronic system as the identification data of the vehicle as disclosed by HABBABA. Doing so would results in an improved invention because this would allow the merchant accurately communicate with the vehicle requesting transaction, thus improving the reliability of the claimed invention.

Regarding claims 2 and 16, Prakash also discloses:
            the payment instrument details are received by the merchant server from the motor vehicle (By disclosing, “a computing device 105 located within or integrated as part of a vehicle 120”; “the computing device 105 may provide or transmit payment information to the payment processing entity 125 over the contactless communication link 135. … the payment information may include a name, an account number, a credit card number, a billing address, an expiration date, a credit card security code, a card verification number, a credit card type, an account type, a username and password, and any other information related to the payment account”; and “[t]he payment processing entity 125 may be located at any point of sale location or any other location” (See at least paragraph [0019], [0044], and [0040] of Prakash)) (Note: the “payment processing entity 125” in the prior art could be the “merchant server” in the claimed invention).  

Regarding claim 6,  Prakash also discloses:
          the payment process comprises communicating the payment instrument details from the merchant server to a payment network (By disclosing, “[t]he payment processing entity 125 may communicate with one or more entities to process the transaction using the payment information. For example, the payment processing entity 125 may communicate with a credit card processing entity to process the transaction” (See at least paragraph [0044] of Prakash)).  

Regarding claim 7, Prakash also discloses:
          the payment process further comprises authenticating the payment instrument based on authentication data of the customer (By disclosing, “computing device 105 may be controlled or managed via the mobile device 130. Moreover, the mobile device 130 may be used to authenticate a transaction, receive a receipt for a transaction, or to add, delete or modify a payment account, payment information and payment settings” (See at least paragraph [0047] of Prakash)).  

Regarding claim 8, Prakash also discloses:
          the payment process further comprises receiving, by the merchant server, the authentication data from the motor vehicle (By disclosing, “[t]he authentication may be transmitted to the computing device 105 via … and the computing device 105 may then transmit payment information to the payment processing entity 125” (See at least paragraph [0047] of Prakash)).

Regarding claim 9,  Prakash also discloses:
          the payment process further comprises communicating the authentication data from the merchant server to the payment network (By disclosing, “[t]he payment processing entity 125 may communicate with one or more entities to process the transaction using the payment information. For example, the   

Regarding claim 10, Prakash also discloses:
          the authentication data is communicated by the customer to the payment network (See at least paragraph [0047] and [0044] of Prakash).  

Regarding claim 13, Prakash also discloses:
          the identification data is carried by a data signal broadcasted from a communications device of the motor vehicle (By disclosing, a computing device of the motor vehicle may include a contactless communication component to communicate over a communication link; information, such as the identification data, is transmitted via communication links; the communication links may communicate information in accordance with different types of shorter range wireless systems such as a Bluetooth system  (See at least paragraph [0050], [0075], [0021], and [0077] of Prakash)).  

Regarding claim 14, Prakash also discloses:
          a beacon device communicatively linked to the merchant server, wherein the broadcasted data signal automatically detects the beacon device when the beacon device is within a broadcast range of the communications device of the motor vehicle (By disclosing, information is transmitted via communication links; the communication links may communicate information in accordance with different types of shorter range wireless systems such as a Bluetooth system; and the computing device 105 may include one or more proximity sensors to automatically detect the payment processing entity 125 within a proximity range (See at least paragraph [0020], [0077], and [0042]-[0043] of Prakash)).

Claims 3-5, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20150220916), in view of WINKELMAN et al. (US 20150127493), further in view of ENRIQUEZ et al. (US 20160125458), HABBABA et al. (US 20190311327), and Sharma et al. (US 20170061427).
Regarding claims 3 and 17, Prakash also discloses:
          a digital wallet associated with the motor vehicle based on the identification data, wherein the payment instrument is linked to the digital wallet (See at least paragraph [0026] and [0028] of Prakash).
         Prakash does not expressly disclose, but Sharma, however, discloses:
         identifying a digital wallet (By disclosing, “identifying one or more digital wallets using the wallet locator” (See at least paragraph [0073] of Sharma)). 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Prakash with techniques of identifying a digital wallet as disclosed by Sharma.  

Regarding claims 4 and 18, Prakash does not expressly disclose, but Sharma, however, discloses:
            retrieving details of the digital wallet from a wallet database (By disclosing, “the wallet container 204 retrieves wallet information from at least one server” (See at least paragraph [0056] and [0072] of Sharma)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Prakash with techniques of retrieving details of the digital wallet from a wallet database as disclosed by Sharma.  Doing so would results in an improved invention because this allow customers select one of the wallets specific to the transaction, thus improving the functionality of the claimed invention.

Regarding claims 5 and 19, Prakash also discloses:
          obtaining the payment instrument details comprises retrieving the payment instrument details from the digital wallet details  (By disclosing, “the electronic wallet cloud services provider 115 may store information relating to one or more payment accounts including payment information and payment settings in a secure location of a memory local to the electronic wallet cloud services provider .

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20150220916), in view of WINKELMAN et al. (US 20150127493), further in view of ENRIQUEZ et al. (US 20160125458), HABBABA et al. (US 20190311327), and Cateland et al. (US 20150088738).
Regarding claim 11, Prakash does not expressly disclose, but Cateland, however, discloses:
          the identification data is embedded in an image of a vehicle registration number of the motor vehicle (By disclosing, “the camera 62 captures an image of the front of the vehicle 60 from which the vehicle registration number 18 can be identified” (See at least paragraph [0069] of Cateland)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Prakash to include the identification data embedded in an image of a vehicle registration number of the motor vehicle as disclosed by Sharma.  Doing so would results in an improved invention because this allow the vehicle being 

Regarding claim 12, Prakash does not expressly disclose, but Cateland, however, discloses:
          an optical device communicatively linked to the merchant server for capturing the image (By disclosing, a camera at a toll-gate that captures the image (See at least paragraph [0069] and Fig. 3 of Cateland)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Prakash to include an optical device communicatively linked to the merchant server for capturing the image as disclosed by Sharma.  Doing so would results in an improved invention because this allow the merchant server automatically get the vehicle identification data after capturing the image, thus improving the overall convenience of the claimed invention.
                                     Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685